Chunghwa Telecom Global, Inc. 5201 Great America Pkwy, Ste.238 Santa Clara, CA 95054 Tel: 1-408-988-1898 Fax: 1-408-988-1368 CARRIER SERVICES AGREEMENT This Carrier Services Agreement ("Agreement") is made by and between Chunghwa Telecom Global, Inc. ("CHT-G"), a California corporation, with an address of 5201 Great America Parkway, Suite 238, Santa Clara, California 95054 and Apextalk, Inc ("Customer"), a corporation in the State of California with an address of 637 Howard Street, San Francisco, CA 94105. Hereinafter, CHT-G and Customer are referred to individually as a "Party" and collectively as "Parties". RECITALS CHT-G is in the business of providing wholesale international telecommunication services.
